Citation Nr: 0110447	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-09 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to April 25, 1997, for 
the grant of entitlement to service connection for residuals 
of a cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for residuals 
of a cold injury effective from April 25, 1997.  

The Board notes that in his March 1999 notice of 
disagreement, the veteran requested a personal hearing.  
However, in a May 1999 written statement, the veteran 
withdrew his request for a hearing.

The Board also notes that the veteran's representative 
alleged clear and unmistakable error in a September 1999 
statement.  In a September 1999 rating decision, the RO 
determined that the failure to grant an earlier effective 
date for the grant of entitlement to service connection for 
residuals of a cold injury was not clearly and unmistakably 
erroneous.  The veteran has not filed a notice of 
disagreement as to that determination, thus the matter is not 
before the Board for appellate consideration.  

Finally, the veteran has submitted additional statements to 
the record.  The veteran's representative, however, submitted 
a statement waiving RO consideration of this additional 
evidence.  Accordingly, the evidence has been considered by 
the Board in this decision.



FINDINGS OF FACT

1.  On April 25, 1997, the RO received the veteran's initial 
claim of entitlement to service connection for residuals of a 
cold injury.

2.  In a January 1998 rating decision, the RO granted 
entitlement to service connection for residuals of a cold 
injury.  



CONCLUSION OF LAW

An effective date prior to April 25, 1997, for the grant of 
entitlement to service connection for residuals of a cold 
injury is not warranted.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.155, 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that service medical records 
reflect some treatment related to the feet, but no notations 
of frozen feet.  A VA examination dated in April 1947 is 
silent for complaints or findings relevant to the feet.  A 
December 1947 transcript of the veteran's RO hearing is 
silent for complaints or testimony related to the feet.  An 
April 1952 VA examination is also negative for any complaints 
or findings relevant to the feet.  

In May 1953, the veteran wrote the RO and asked if he had 
established service connection for flat feet and frozen toes.  
In May 1953, the RO wrote the veteran and informed him that 
he had never filed a claim for flat feet or frozen toes.  The 
RO also instructed the veteran that if he wanted his letter 
to be considered a claim of entitlement to service connection 
for flat feet and frozen toes, he needed to furnish medical 
evidence of treatment for those conditions subsequent to 
service.  In a May 22, 1953 letter to the RO, the veteran 
stated that he was not filing any claim at that time.  

On April 25, 1997, the RO received the veteran's claim of 
entitlement to service connection for residuals of frozen 
feet.  

Analysis

The effective date for the veteran's award is governed by 
38 U.S.C.A. § 5110(a), which provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  An informal claim is 
any communication indicating an intent to apply for one or 
more benefits.  The benefit being sought must be identified.  
38 C.F.R. § 3.155.  

A review of the record reflects no complaints or findings 
relevant to residuals of a cold injury to the feet until the 
veteran's May 1953 letter to the RO.  At that time, the RO 
instructed the veteran of what information was needed if he 
wanted his letter to be considered a claim of entitlement to 
service connection.  The veteran specifically stated, in 
reply to the RO's letter, that he was not filing any claim at 
that time.  The record is silent for any further 
communication related to residuals of frostbite until April 
25, 1997, when the veteran filed his claim.  Additionally, 
there is no evidence on file prior to April 25, 1997, that 
can be construed as an informal claim of entitlement to 
service connection for residuals of a cold injury.  Thus, 
because the veteran's original claim for service connection 
for residuals of a cold injury was received on April 25, 
1997, the effective date of the grant of service connection 
for residuals of a cold injury cannot be earlier than April 
25, 1997.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

The Board recognizes the veteran's argument that he should be 
awarded an effective date back to the date of his discharge 
from service.  However, the controlling law and regulations 
provide that the effective date of an award of service 
connection shall be the date the original claim is received, 
unless it is received within one year of discharge from 
service.  As previously noted, the veteran filed no claim 
within one year of his discharge from service and his initial 
claim was received on April 25, 1997.  The Board is bound by 
the law and regulations set forth in 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  Additionally, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has stated that 
even though medical evidence may demonstrate earlier 
entitlement to service connection, the effective date cannot 
be earlier than the date of the claim.  Thus, the claim for 
an earlier effective date must be denied.  



ORDER

An effective date prior to April 25,1997, for the grant of 
entitlement to service connection for residuals of a cold 
injury must be denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

